Judge BECTON
dissenting.
Believing that the State’s evidence was insufficient to raise the presumption that the television sold by defendant to Jerry Hamby had been recently stolen by defendant, I dissent.
State v. Holbrook, 223 N.C. 622, 27 S.E. 2d 725 (1943) and State v. Blackmon, 6 N.C. App. 66, 169 S.E. 2d 472 (1969), which the majority cites, are distinguishable. Actually, Holbrook was granted a new trial as a result of errors in the trial court’s jury *288instructions. The Holbrook Court noted, however, that “it is manifest that [Holbrook] had the tires six or seven days after the larceny and sold two of them to Rom Billings. . .” and then issued a caution which I deem significant: “The doctrine that there is, or may be, a presumption of guilt from the recent possession of stolen goods is one that should be kept in proper bounds or, in the language of Lord Hale, 2 Pleas of the Crown, 289, ‘It must be very warily pressed.’ ” State v. Holbrook, 223 N.C. at 624-5, 27 S.E. 2d at 727 (emphasis added).
In Blackmon, although 27 days elapsed between theft and discovery, there was fingerprint evidence linking defendant with the time and place of theft, and also evidence that the stolen wrench was “a handmade special-purpose tool not normally available in the community.” On these facts, it was deemed proper to instruct the jury on the doctrine of recent possession.
Blackmon was specifically distinguished in State v. Parker, 54 N.C. App. 522, 284 S.E. 2d 132 (1981). In Parker, the defendant lived next door to the prosecuting witness, whose stereo tapes were recovered from defendant’s room nineteen days after the theft, and whose rifle was recovered from defendant’s closet thirty days after the theft. Although the defendant lived next door, the Parker Court indicated that no circumstantial evidence established defendant’s presence at the exact time and place of the theft. As the Parker Court pointed out, Blackmon’s conviction was upheld “based upon the uniqueness of the stolen wrench [a handmade tool] as well as the fingerprint evidence against defendant . . . [which] tended to establish defendant’s presence at the exact time and place the wrench was stolen.” 54 N.C. App. at 527, 284 S.E. 2d at 135 (emphasis added).
In addition, in Parker, the stereo tapes and rifle were admitted by the State to be items normally traded in lawful channels. The Parker Court held that the facts and circumstances did not give rise to the doctrine of recent possession, and as the State had relied exclusively on that theory, the lower court committed reversible error in denying defendant’s motion to dismiss.
In my opinion, the situation before us resembles that in Parker in that the State relied solely on the doctrine of recent possession. Here, up to a month elapsed between the theft and the discovery of the television and other goods in defendant’s *289possession. The fact that the television was sold by defendant the day after discovery goes only to the exclusivity of defendant’s possession, not to the recentness of the larceny. The matching up of the fiberglass on Mrs. Johnson’s car to that on Dill’s gate merely connects the vehicle, not the defendant, to the breaking or entering or larceny. In short, the evidence simply does not “manifest a substantial probability that the stolen goods could only have come into the defendant’s possession by his own act, [excluding] the intervening agency of others. . . .” State v. Blackmon, 6 N.C. App. at 76, 169 S.E. 2d at 479. See State v. Jackson, 274 N.C. 594, 597, 164 S.E. 2d 369, 370 (1968) (“The possession, in point of time, should be so close to the theft as to render unlikely the possibility that the possessor could have acquired the property honestly”).
In conclusion, believing the evidence does not properly support the application of the doctrine of recent possession to this case, I vote to reverse the convictions for felonious breaking and entering and felonious larceny.